Exhibit 10.1

 

FTS INTERNATIONAL, INC.

 

AMENDED AND RESTATED

2018 EQUITY AND INCENTIVE COMPENSATION PLAN

 

1.  Purpose.  The purpose of the Amended and Restated 2018 Equity and Incentive
Compensation Plan is to attract and retain non-employee Directors, officers and
other key employees of the Company and its Subsidiaries and to provide to such
persons incentives and rewards for performance.

 

2.  Definitions.  As used in this Plan:

 

(a)                                 “Affiliate” means any Person that directly
or indirectly controls, is controlled by, or is under common control with the
Company. The term “control” (including, with the correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract, or otherwise.

 

(b)                                 “Appreciation Right” means a right granted
pursuant to Section 7 of this Plan.

 

(c)                                  “Base Price” means the price to be used as
the basis for determining the Spread upon the exercise of an Appreciation Right.

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Cash Incentive Award” means a cash award
granted pursuant to Section 8 of this Plan.

 

(f)                                   “Change in Control” has the meaning set
forth in Section 12 of this Plan.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(h)                                 “Committee” means the Compensation Committee
of the Board (or its successor(s)), or any other committee of the Board
designated by the Board to administer the Plan pursuant to Section 10 of this
Plan, and to the extent of any delegation by the Committee to a subcommittee
pursuant to Section 10 of this Plan, such subcommittee.

 

(i)                                     “Common Stock” means the common stock,
par value $0.01 per share, of the Company or any security into which such common
stock may be changed by reason of any transaction or event of the type referred
to in Section 11 of this Plan.

 

(j)                                    “Company” means FTS International, Inc.,
a Delaware corporation, and its successors.

 

(k)                                 “Covered Employee” means a Participant who
is, or is determined by the Committee likely to become, a “covered employee”
within the meaning of Section 162(m) of the Code (or any successor provision).

 

(l)                                     “Date of Grant” means the date specified
by the Committee on which a grant of Restricted Stock Units, Restricted Stock,
Option Rights, Appreciation Rights, Cash Incentive Awards, Performance Shares,
Performance Units, or other awards contemplated by Section 9 of this Plan, or a
grant or sale of Restricted Stock Units, Restricted Stock, or other awards
contemplated by Section 9 of this Plan, will become effective (which date will
not be earlier than the date on which the Committee takes action with respect
thereto).

 

(m)                             “Director” means a member of the Board.

 

(n)                                 “Effective Date” means February 1, 2018.

 

1

--------------------------------------------------------------------------------



 

(o)                                 “Evidence of Award” means an agreement,
certificate, resolution or other type or form of writing or other evidence
approved by the Committee that sets forth the terms and conditions of the awards
granted under the Plan. An Evidence of Award may be in an electronic medium, may
be limited to notation on the books and records of the Company and, unless
otherwise determined by the Committee, need not be signed by a representative of
the Company or a Participant.

 

(p)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, as such law,
rules and regulations may be amended from time to time.

 

(q)                                 “Incentive Stock Option” means an Option
Right that is intended to qualify as an “incentive stock option” under
Section 422 of the Code or any successor provision.

 

(r)                                    “Management Objectives” means the
measurable performance objective or objectives established pursuant to this Plan
for Participants who have received grants of Performance Shares, Performance
Units or Cash Incentive Awards or, when so determined by the Committee,
Restricted Stock Units, Restricted Stock, Option Rights, Appreciation Rights,
dividend equivalents or other awards pursuant to this Plan. Management
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or of one or
more of the Subsidiaries, divisions, departments, regions, functions or other
organizational units within the Company or its Subsidiaries. The Management
Objectives may be made relative to the performance of other companies or
subsidiaries, divisions, departments, regions, functions or other organizational
units within such other companies, and may be made relative to an index or one
or more of the performance objectives themselves. The Committee may grant awards
subject to Management Objectives that are either Qualified Performance-Based
Awards or are not Qualified Performance-Based Awards. The Management Objectives
applicable to any Qualified Performance-Based Award to a Covered Employee will
be based on one or more, or a combination, of the following metrics (including
relative or growth achievement regarding such metrics):

 

(i)                                     Profits (e.g., gross profit, gross
profit growth, operating income, earnings before or after deduction for all or
any portion of interest, taxes, depreciation or amortization, net income (before
or after taxes), consolidated net income, net earnings, net revenue, cost of
revenue, basic or diluted earnings per share (before or after taxes), residual
or economic earnings, net operating profit (before or after taxes), economic
profit—Management Objectives that are financial metrics may be determined in
accordance with United States Generally Accepted Accounting Principles (“GAAP”)
or financial metrics that are based on, or able to be derived from GAAP, and may
be adjusted when established (or to the extent permitted under Section 162(m) of
the Code, at any time thereafter) to include or exclude any items otherwise
includable or excludable under GAAP);

 

(ii)                                  EBITDA and Cash Flow (e.g., actual or
adjusted earnings before or after interest, taxes, depreciation and/or
amortization (including EBIT and EBITDA), free cash flow, free cash flow with or
without specific capital expenditure target or range, including or excluding
divestments and/or acquisitions, operating cash flow, total cash flow, cash flow
in excess of cost of capital or residual cash flow, or cash flow return on
investment);

 

(iii)                               Returns (e.g., profits or cash flow returns
on: assets, investment, capital, invested capital, net capital employed, equity,
or sales);

 

(iv)                              Working Capital (e.g., working capital
targets, working capital divided by revenue);

 

(v)                                 Profit Margins (e.g., profits divided by
revenues or gross margins and material margins divided by revenues);

 

(vi)                              Liquidity Measures (e.g., debt-to-capital,
debt-to-EBITDA, total debt ratio, cash on hand);

 

2

--------------------------------------------------------------------------------



 

(vii)                           Revenue Growth, Gross Margin Growth, Cost
Initiative and Stock Price Metrics (e.g., revenue, net revenue, revenue growth,
net revenue growth, revenue growth outside the United States, gross margin and
gross margin growth, material margin and material margin growth, stock price
appreciation, total return to stockholders, sales and administrative costs
divided by revenue, or sales and administrative costs divided by profits);

 

(viii)                        Performance and Efficiency (e.g., stages, pumping
days, customer profitability);

 

(ix)                              Safety Performance (e.g., total recordable
incident rate (TRIR), lost time incident rate (LTIR)); and

 

(x)                                 Strategic Initiatives consisting of one or
more of the following: product development, strategic partnering, research and
development, vitality index, market penetration, market share, geographic
business expansion goals, expense targets or cost reduction goals, general and
administrative expense savings, selling, general and administrative expenses,
objective measures of customer satisfaction, employee satisfaction, employee
retention, management of employment practices and employee benefits, supervision
of litigation and information technology, economic value added (or another
measure of profitability that considers the cost of capital employed), product
quality, or goals relating to acquisitions or divestitures of subsidiaries,
affiliates and joint ventures.

 

In the case of a Qualified Performance-Based Award, each Management Objective
will be objectively determinable to the extent required under Section 162(m) of
the Code, and, unless otherwise determined by the Committee and to the extent
consistent with Code Section 162(m), will exclude the effects of certain
designated items identified at the time of grant. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the Management Objectives unsuitable, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the Management Objectives or minimum acceptable
level of achievement with respect to such Covered Employee.

 

(s)                                   “Market Value per Share” means, as of any
particular date, the closing price of a share of Common Stock as reported for
that date on the New York Stock Exchange or, if the shares of Common Stock are
not then listed on the New York Stock Exchange, on any other national securities
exchange on which the shares of Common Stock are listed, or if there are no
sales on such date, on the next preceding trading day during which a sale
occurred; provided, however, as to any award with a Date of Grant of the Pricing
Date, “Market Value per Share” will be equal to the per share price at which the
shares of Common Stock are initially offered to the public in connection with
the initial public offering of the Company registered on Form S-1 (or any
successor form under the Securities Act of 1933, as amended). If there is no
regular public trading market for the shares of Common Stock, then the Market
Value per Share shall be the fair market value as determined in good faith by
the Committee.

 

(t)                                    “Nonstatutory Stock Option” means an
Option Right that does not qualify as an Incentive Stock Option.

 

(u)                                 “Optionee” means the optionee named in an
Evidence of Award evidencing an outstanding Option Right.

 

(v)                                 “Option Price” means the purchase price
payable on exercise of an Option Right.

 

3

--------------------------------------------------------------------------------



 

(w)                               “Option Right” means the right to purchase
shares of Common Stock upon exercise of an award granted pursuant to Section 6
of this Plan.

 

(x)                                 “Participant” means a person who is selected
by the Committee to receive benefits under this Plan and who is at the time
(i) an officer or other key employee of the Company or any Subsidiary, including
a person who has agreed to commence serving in such capacity within 90 days of
the Date of Grant, (ii) a person who provides services to the Company or any
Subsidiary that are equivalent to those typically provided by an employee
(provided that such person satisfies the Form S-8 definition of an “employee”),
or (iii) a non-employee Director.

 

(y)                                 “Performance Period” means, in respect of a
Cash Incentive Award, Performance Share or Performance Unit, a period of time
established pursuant to Section 8 of this Plan within which the Management
Objectives relating to such Cash Incentive Award, Performance Share or
Performance Unit are to be achieved.

 

(z)                                  “Performance Share” means a bookkeeping
entry that records the equivalent of one share of Common Stock awarded pursuant
to Section 8 of this Plan.

 

(aa)                          “Performance Unit” means a bookkeeping entry
awarded pursuant to Section 8 of this Plan that records a unit equivalent to
$1.00 or such other value as is determined by the Committee.

 

(bb)                          “Person” means any individual, entity, or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(cc)                            “Plan” means this FTS International, Inc.
Amended and Restated 2018 Equity and Incentive Compensation Plan, as amended
from time to time.

 

(dd)                          “Pricing Date” means the date of the underwriting
agreement between the Company and the underwriters managing the initial public
offering of the shares of Common Stock pursuant to which the shares of Common
Stock are priced for the initial public offering.

 

(ee)                            “Qualified Performance-Based Award” means any
award of Restricted Stock Units, Restricted Stock, Performance Shares,
Performance Units or any Cash Incentive Award or awards contemplated under
Section 9 of this Plan, or portion of such award, to a Covered Employee that is
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.

 

(ff)                              “Restricted Stock” means shares of Common
Stock granted or sold pursuant to Section 5 of this Plan as to which neither the
substantial risk of forfeiture nor the prohibition on transfers has expired.

 

(gg)                            “Restricted Stock Unit” means an award made
pursuant to Section 4 of this Plan of the right to receive shares of Common
Stock, cash or a combination thereof at the end of a specified period.

 

(hh)                          “Restriction Period” means the period of time
during which Restricted Stock Units are subject to restrictions, as provided in
Section 4 of this Plan.

 

(ii)                                  “Spread” means the excess of the Market
Value per Share on the date when an Option Right or Appreciation Right is
exercised over the Option Price or Base Price provided for in the related Option
Right or Appreciation Right, respectively.

 

(jj)                                “Stockholder” means an individual or entity
that owns one or more shares of Common Stock.

 

(kk)                          “Subsidiary” means a corporation, company or other
entity (i) more than 50 percent of whose outstanding shares or securities
(representing the right to vote for the election of directors

 

4

--------------------------------------------------------------------------------



 

or other managing authority) are, or (ii) which does not have outstanding shares
or securities (as may be the case in a partnership, joint venture, limited
liability company, unincorporated association or other similar entity), but more
than 50 percent of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company; provided, however, that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, “Subsidiary” means any corporation in which at the time
the Company owns or controls, directly or indirectly, more than 50 percent of
the total combined Voting Power represented by all classes of stock issued by
such corporation.

 

(ll)                                  “Voting Power” means, at any time, the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of Directors in the case of the Company, or members of
the board of directors or similar body in the case of another entity.

 

3.  Shares Available Under the Plan.

 

(a)                                 Maximum Shares Available Under Plan.

 

(i)                                     Subject to adjustment as provided in
Section 11 of this Plan and the share counting rules set forth in
Section 3(b) of this Plan, the number of shares of Common Stock available under
the Plan for awards of (A) Restricted Stock Units, (B) Restricted Stock,
(C) Option Rights or Appreciation Rights, (D) Performance Shares or Performance
Units, (E) awards contemplated by Section 9 of this Plan, or (F) dividend
equivalents paid with respect to awards made under the Plan will not exceed in
the aggregate (1) 2,820,558 shares of Common Stock plus (2) 3,600,000 shares of
Common Stock. Such shares may be shares of original issuance or treasury shares
or a combination of the foregoing.

 

(ii)                                  The aggregate number of shares of Common
Stock available under Section 3(a)(i) of this Plan will be reduced by one share
of Common Stock for every one share of Common Stock subject to an award granted
under this Plan.

 

(b)                                 Share Counting Rules.

 

(i)                                     Except as provided in Section 22, if any
award granted under this Plan is cancelled or forfeited, expires or is settled
for cash (in whole or in part), the shares of Common Stock subject to such award
will, to the extent of such cancellation, forfeiture, expiration, or cash
settlement, again be available under Section 3(a)(i) above.

 

(ii)                                  Except as provided in Section 22:
(A) shares of Common Stock withheld by the Company, tendered or otherwise used
in payment of the Option Price of an Option Right will be added (or added back,
as applicable) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) above; (B) shares of Common Stock withheld by the Company,
tendered or otherwise used to satisfy a tax withholding obligation will be added
(or added back, as applicable) to the aggregate number of shares of Common Stock
available under Section 3(a)(i) above, provided, however, that with respect to
Restricted Stock, this Section 3(b)(ii)(B) shall only be in effect until the
10 year anniversary of the Effective Date; and (C) shares of Common Stock
subject to an Appreciation Right that are not actually issued in connection with
the settlement of such Appreciation Right on the exercise thereof, will be added
to the aggregate number of shares of Common Stock available under
Section 3(a)(i) above.

 

(iii)                               Notwithstanding anything to the contrary
contained herein, shares of Common Stock reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Option Rights will
not be added to the aggregate number of shares of Common Stock available under
Section 3(a)(i) above.

 

5

--------------------------------------------------------------------------------



 

(iv)                              If, under this Plan, a Participant has elected
to give up the right to receive compensation in exchange for shares of Common
Stock based on fair market value, such shares of Common Stock will not count
against the aggregate limit under Section 3(a)(i) above.

 

(c)                                  Limit on Incentive Stock Options. 
Notwithstanding anything in this Section 3 or elsewhere in this Plan to the
contrary, and subject to adjustment as provided in Section 11 of this Plan, the
aggregate number of shares of Common Stock actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 2,820,558
shares of Common Stock. If the aggregate fair market value (determined as of the
time of grant) of the Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by an eligible Participant during any fiscal
year (under all such plans of the Company and of any Subsidiary or parent
corporation of the Company) exceeds $100,000 (or such other limit established in
the Code), the portion of the Incentive Stock Options that exceeds such limit
(according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

 

(d)                                 Individual Participant Limits. 
Notwithstanding anything in this Section 3 or elsewhere in this Plan to the
contrary, and subject to adjustment as provided in Section 11 of this Plan:

 

(i)                                     In no event will any Participant in any
calendar year be granted Option Rights and/or Appreciation Rights, in the
aggregate, for more than 911,980 shares of Common Stock.

 

(ii)                                  In no event will any Participant in any
calendar year be granted Qualified Performance-Based Awards of Restricted Stock
Units, Restricted Stock, Performance Shares and/or other awards under Section 9
of this Plan, in the aggregate, for more than 911,980 shares of Common Stock.

 

(iii)                               In no event will any Participant in any
calendar year receive Qualified Performance-Based Awards of Performance Units
and/or other awards payable in cash under Section 9 of this Plan having an
aggregate maximum value as of their respective Dates of Grant in excess of
$5,000,000.

 

(iv)                              In no event will any Participant in any
calendar year receive Qualified Performance-Based Awards that are Cash Incentive
Awards having an aggregate maximum value in excess of $5,000,000.

 

(v)                                 No non-employee Director will be granted, in
any period of one calendar year, awards under the Plan having an aggregate
maximum value at the Date of Grant (calculating the value of any such awards
based on the grant date fair value for financial reporting purposes), taken
together with any cash fees payable to such non-employee Director during the
fiscal year, in excess of $750,000.

 

4.  Restricted Stock Units.  The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

 

(a)                                 Each such grant or sale will constitute the
agreement by the Company to deliver shares of Common Stock or cash, or a
combination thereof, to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
(which may include the achievement of Management Objectives) during the
Restriction Period as the Committee may specify.

 

(b)                                 Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Market Value per Share at the Date of Grant.

 

6

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding anything to the contrary
contained in this Plan, any grant or sale of Restricted Stock Units may provide
for the earlier lapse or other modification of the Restriction Period, including
in the event of the retirement, death or disability of a Participant or in the
event of a Change in Control; provided, however, that no award of Restricted
Stock Units intended to be a Qualified Performance-Based Award will provide for
such early lapse or modification of the Restriction Period (other than in
connection with the death or disability of the Participant or a Change in
Control) to the extent such provisions would cause such award to fail to be a
Qualified Performance-Based Award.

 

(d)                                 During the Restriction Period, the
Participant will have no right to transfer any rights under his or her award and
will have no rights of ownership in the shares of Common Stock deliverable upon
payment of the Restricted Stock Units and will have no right to vote them, but
the Committee may, at or after the Date of Grant, authorize the payment of
dividend equivalents on such Restricted Stock Units on either a current or
deferred or contingent basis, either in cash or in additional shares of Common
Stock; provided, however, that dividend equivalents or other distributions on
shares of Common Stock underlying Restricted Stock Units with restrictions that
lapse as a result of the achievement of Management Objectives will be deferred
until and paid contingent upon the achievement of the applicable Management
Objectives.

 

(e)                                  Each grant or sale of Restricted Stock
Units will specify the time and manner of payment of the Restricted Stock Units
that have been earned. Each grant or sale will specify that the amount payable
with respect thereto will be paid by the Company in shares of Common Stock or
cash, or a combination thereof.

 

(f)                                   Each grant or sale of Restricted Stock
Units will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

 

5.  Restricted Stock.  The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)                                 Each such grant or sale will constitute an
immediate transfer of the ownership of shares of Common Stock to the Participant
in consideration of the performance of services, entitling such Participant to
voting, dividend and other ownership rights, but subject to the substantial risk
of forfeiture and restrictions on transfer hereinafter referred to.

 

(b)                                 Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Market Value per Share at the Date of Grant.

 

(c)                                  Each such grant or sale will provide that
the Restricted Stock covered by such grant or sale will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Committee at the Date of Grant or until
achievement of Management Objectives.

 

(d)                                 Each such grant or sale will provide that
during or after the period for which such substantial risk of forfeiture is to
continue, the transferability of the Restricted Stock will be prohibited or
restricted in the manner and to the extent prescribed by the Committee at the
Date of Grant (which restrictions may include, without limitation, rights of
repurchase or first refusal in the Company or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee).

 

7

--------------------------------------------------------------------------------



 

(e)                                  Notwithstanding anything to the contrary
contained in this Plan, any grant or sale of Restricted Stock may provide for
the earlier termination of restrictions on such Restricted Stock, including in
the event of the retirement, death or disability of a Participant or in the
event of a Change in Control; provided, however, that no award of Restricted
Stock intended to be a Qualified Performance-Based Award will provide for such
early termination of restrictions (other than in connection with the death or
disability of the Participant or a Change in Control) to the extent such
provisions would cause such award to fail to be a Qualified Performance-Based
Award.

 

(f)                                   Any such grant or sale of Restricted Stock
may require that any or all dividends or other distributions paid thereon during
the period of such restrictions be automatically deferred and/or reinvested in
additional Restricted Stock, which may be subject to the same restrictions as
the underlying award; provided, however, that dividends or other distributions
on Restricted Stock with restrictions that lapse as a result of the achievement
of Management Objectives will be deferred until and paid contingent upon the
achievement of the applicable Management Objectives.

 

(g)                                  Each grant or sale of Restricted Stock will
be evidenced by an Evidence of Award. Each Evidence of Award will be subject to
this Plan and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve. Unless otherwise directed by the Committee,
(i) all certificates representing Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such shares or
(ii) all Restricted Stock will be held at the Company’s transfer agent in book
entry form with appropriate restrictions relating to the transfer of such
Restricted Stock.

 

6.  Option Rights.  The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

 

(a)                                 Each grant will specify the number of shares
of Common Stock to which it pertains subject to the limitations set forth in
Section 3 of this Plan.

 

(b)                                 Each grant will specify an Option Price per
share, which (except with respect to awards under Section 22 of this Plan) may
not be less than the Market Value per Share on the Date of Grant.

 

(c)                                  Each grant will specify whether the Option
Price will be payable (i) in cash or by check acceptable to the Company or by
wire transfer of immediately available funds, (ii) by the actual or constructive
transfer to the Company of shares of Common Stock owned by the Optionee having a
value at the time of exercise equal to the total Option Price, (iii) subject to
any conditions or limitations established by the Committee, by the Company’s
withholding of shares of Common Stock otherwise issuable upon exercise of an
Option Right pursuant to a “net exercise” arrangement (it being understood that,
solely for purposes of determining the number of treasury shares held by the
Company, the shares of Common Stock so withheld will not be treated as issued
and acquired by the Company upon such exercise), (iv) by a combination of such
methods of payment, or (v) by such other methods as may be approved by the
Committee.

 

(d)                                 To the extent permitted by law, any grant
may provide for deferred payment of the Option Price from the proceeds of sale
through a bank or broker on a date satisfactory to the Company of some or all of
the shares to which such exercise relates.

 

(e)                                  Successive grants may be made to the same
Participant whether or not any Option Rights previously granted to such
Participant remain unexercised.

 

8

--------------------------------------------------------------------------------



 

(f)                                   Each grant will specify the period or
periods of continuous service by the Optionee with the Company or any Subsidiary
that is necessary before the Option Rights or installments thereof will become
exercisable. A grant of Option Rights may provide for the earlier exercise of
such Option Rights, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control.

 

(g)                                  Any grant of Option Rights may specify
Management Objectives that must be achieved as a condition to the exercise of
such rights.

 

(h)                                 Option Rights granted under this Plan may be
(i) options, including, without limitation, Incentive Stock Options, that are
intended to qualify under particular provisions of the Code, (ii) options that
are not intended to so qualify, or (iii) combinations of the foregoing.
Incentive Stock Options may only be granted to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.

 

(i)                                     No Option Right will be exercisable more
than 10 years from the Date of Grant. The Committee may provide in any Evidence
of Award for the automatic exercise of an Option Right upon such terms and
conditions as established by the Committee.

 

(j)                                    Option Rights granted under this Plan may
not provide for any dividends or dividend equivalents thereon.

 

(k)                                 Each grant of Option Rights will be
evidenced by an Evidence of Award. Each Evidence of Award will be subject to
this Plan and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.

 

7.  Appreciation Rights.

 

(a)                                 The Committee may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
any Participant of Appreciation Rights. An Appreciation Right will be a right of
the Participant to receive from the Company an amount determined by the
Committee, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise.

 

(b)                                 Each grant of Appreciation Rights may
utilize any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:

 

(i)                                     Each grant may specify that the amount
payable on exercise of an Appreciation Right will be paid by the Company in
cash, shares of Common Stock or any combination thereof.

 

(ii)                                  Any grant may specify that the amount
payable on exercise of an Appreciation Right may not exceed a maximum specified
by the Committee at the Date of Grant.

 

(iii)                               Any grant may specify waiting periods before
exercise and permissible exercise dates or periods.

 

(iv)                              Each grant will specify the period or periods
of continuous service by the Participant with the Company or any Subsidiary that
is necessary before the Appreciation Rights or installments thereof will become
exercisable. A grant of Appreciation Rights may provide for the earlier exercise
of such Appreciation Rights, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control.

 

(v)                                 Any grant of Appreciation Rights may specify
Management Objectives that must be achieved as a condition of the exercise of
such Appreciation Rights.

 

(vi)                              Appreciation Rights granted under this Plan
may not provide for any dividends or dividend equivalents thereon.

 

9

--------------------------------------------------------------------------------



 

(vii)                           Successive grants of Appreciation Rights may be
made to the same Participant regardless of whether any Appreciation Rights
previously granted to the Participant remain unexercised.

 

(viii)                        Each grant of Appreciation Rights will be
evidenced by an Evidence of Award. Each Evidence of Award will be subject to
this Plan and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.

 

(c)                                  Also, regarding Appreciation Rights:

 

(i)                                     Each grant will specify in respect of
each Appreciation Right a Base Price, which (except with respect to awards under
Section 22 of this Plan) may not be less than the Market Value per Share on the
Date of Grant; and

 

(ii)                                  No Appreciation Right granted under this
Plan may be exercised more than 10 years from the Date of Grant. The Committee
may provide in any Evidence of Award for the automatic exercise of an
Appreciation Right upon such terms and conditions as established by the
Committee.

 

8.  Cash Incentive Awards, Performance Shares and Performance Units.  The
Committee may, from time to time and upon such terms and conditions as it may
determine, authorize the granting of Cash Incentive Awards, Performance Shares
and Performance Units. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)                                 Each grant will specify the number or amount
of Performance Shares or Performance Units, or amount payable with respect to
Cash Incentive Awards, to which it pertains, which number or amount may be
subject to adjustment to reflect changes in compensation or other factors;
provided, however, that no such adjustment will be made in the case of a
Qualified Performance-Based Award (other than in connection with the death or
disability of the Participant or a Change in Control) where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.

 

(b)                                 The Performance Period with respect to each
Cash Incentive Award, Performance Share or Performance Unit will be such period
of time as will be determined by the Committee at the time of grant, which may
be subject to earlier lapse or other modification, including in the event of the
retirement, death or disability of a Participant or in the event of a Change in
Control; provided, however, that no such adjustment will be made in the case of
a Qualified Performance-Based Award (other than in connection with the death or
disability of the Participant or a Change in Control) where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such event, the Evidence of Award will specify
the time and terms of delivery.

 

(c)                                  Each grant of Cash Incentive Awards,
Performance Shares or Performance Units will specify Management Objectives
which, if achieved, will result in payment or early payment of the award, and
each grant may specify in respect of such specified Management Objectives a
minimum acceptable level or levels of achievement and may set forth a formula
for determining the number of Performance Shares or Performance Units, or amount
payable with respect to Cash Incentive Awards, that will be earned if
performance is at or above the minimum or threshold level or levels, or is at or
above the target level or levels, but falls short of maximum achievement of the
specified Management Objectives.

 

(d)                                 Each grant will specify the time and manner
of payment of Cash Incentive Awards, Performance Shares or Performance Units
that have been earned. Any grant may specify that the

 

10

--------------------------------------------------------------------------------



 

amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock, in Restricted Stock Units or Restricted Stock or in any
combination thereof.

 

(e)                                  Any grant of Cash Incentive Awards,
Performance Shares or Performance Units may specify that the amount payable or
the number of shares of Common Stock, Restricted Stock Units or Restricted Stock
payable with respect thereto may not exceed a maximum specified by the Committee
at the Date of Grant.

 

(f)                                   The Committee may, at the Date of Grant of
Performance Shares, provide for the payment of dividend equivalents to the
holder thereof either in cash or in additional shares of Common Stock, subject
in all cases to deferral and payment on a contingent basis based on the
Participant’s earning of the Performance Shares with respect to which such
dividend equivalents are paid.

 

(g)                                  Each grant of Cash Incentive Awards,
Performance Shares or Performance Units will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.

 

9.  Other Awards.

 

(a)                                 Subject to applicable law and the applicable
limits set forth in Section 3 of this Plan, the Committee may grant to any
Participant shares of Common Stock or such other awards that may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based
on, or related to, shares of Common Stock or factors that may influence the
value of such shares, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into shares of Common
Stock, purchase rights for shares of Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, Affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the shares of
Common Stock or the value of securities of, or the performance of specified
Subsidiaries or Affiliates or other business units of the Company. The Committee
will determine the terms and conditions of such awards. Shares of Common Stock
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 will be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without limitation, shares of
Common Stock, other awards, notes or other property, as the Committee
determines.

 

(b)                                 Cash awards, as an element of or supplement
to any other award granted under this Plan, may also be granted pursuant to this
Section 9.

 

(c)                                  The Committee may grant shares of Common
Stock as a bonus, or may grant other awards in lieu of obligations of the
Company or a Subsidiary to pay cash or deliver other property under this Plan or
under other plans or compensatory arrangements, subject to such terms as will be
determined by the Committee in a manner that complies with Section 409A of the
Code.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Plan, any grant of an award under this Section 9 may provide
for the earning or vesting of, or earlier elimination of restrictions applicable
to, such award, including in the event of the retirement, death or disability of
a Participant or in the event of a Change in Control; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such
event, the Evidence of Award will specify the time and terms of delivery.

 

(e)                                  The Committee may, at or after the Date of
Grant, authorize the payment of dividends or dividend equivalents on awards
granted under this Section 9 on a deferred and contingent basis,

 

11

--------------------------------------------------------------------------------



 

either in cash or in additional shares of Common Stock; provided, however, that
dividend equivalents or other distributions on shares of Common Stock underlying
awards granted under this Section 9 will be deferred until and paid contingent
upon the earning of such awards.

 

10.  Administration of this Plan.

 

(a)                                 This Plan will be administered by the
Committee. The Committee may from time to time delegate all or any part of its
authority under this Plan to a subcommittee thereof. To the extent of any such
delegation, references in this Plan to the Committee will be deemed to be
references to such subcommittee.

 

(b)                                 The interpretation and construction by the
Committee of any provision of this Plan or of any Evidence of Award (or related
documents) and any determination by the Committee pursuant to any provision of
this Plan or of any such agreement, notification or document will be final and
conclusive. No member of the Committee shall be liable for any such action or
determination made in good faith. In addition, the Committee is authorized to
take any action it determines in its sole discretion to be appropriate subject
only to the express limitations contained in this Plan, and no authorization in
any Plan Section or other provision of this Plan is intended or may be deemed to
constitute a limitation on the authority of the Committee.

 

(c)                                  To the extent permitted by law, the
Committee may delegate to one or more of its members or to one or more officers
of the Company, or to one or more agents or advisors, such administrative duties
or powers as it may deem advisable, and the Committee, the subcommittee, or any
person to whom duties or powers have been delegated as aforesaid, may employ one
or more persons to render advice with respect to any responsibility the
Committee, the subcommittee or such person may have under the Plan. The
Committee may, by resolution, authorize one or more officers of the Company to
do one or both of the following on the same basis as the Committee:
(i) designate employees to be recipients of awards under this Plan; and
(ii) determine the size of any such awards; provided, however, that (A) the
Committee will not delegate such responsibilities to any such officer for awards
granted to an employee who is an officer, Director, or more than 10% “beneficial
owner” (as such term is defined in Rule 13-d promulgated under the Exchange Act)
of any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Committee in accordance
with Section 16 of the Exchange Act, or any Covered Employee; (B) the resolution
providing for such authorization shall set forth the total number of shares of
Common Stock such officer(s) may grant; and (C) the officer(s) will report
periodically to the Committee regarding the nature and scope of the awards
granted pursuant to the authority delegated.

 

11.  Adjustments.  The Committee shall make or provide for such adjustments in
the numbers of shares of Common Stock covered by outstanding Restricted Stock
Units, Restricted Stock, Option Rights, Appreciation Rights, Performance Shares
and Performance Units granted hereunder and, if applicable, in the number of
shares of Common Stock covered by other awards granted pursuant to Section 9
hereof, in the Option Price and Base Price provided in outstanding Option Rights
and Appreciation Rights, respectively, in the kind of shares covered thereby, in
Cash Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any extraordinary cash dividend, stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee may provide in substitution for any
or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it, in

 

12

--------------------------------------------------------------------------------



 

good faith, may determine to be equitable in the circumstances and shall require
in connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price, respectively, greater
than the consideration offered in connection with any such transaction or event
or Change in Control, the Committee may in its discretion elect to cancel such
Option Right or Appreciation Right without any payment to the Person holding
such Option Right or Appreciation Right. The Committee shall also make or
provide for such adjustments in the number of shares of Common Stock specified
in Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, determines is appropriate to reflect any transaction or event
described in this Section 11; provided, however, that any such adjustment to the
number specified in Section 3(c) will be made only if and to the extent that
such adjustment would not cause any Option Right intended to qualify as an
Incentive Stock Option to fail to so qualify.

 

12.  Change in Control.  For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Pricing Date) of any of the following events:

 

(a)                                 any Person is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing 35% or more of the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a beneficial owner in connection with a transaction described
in clause (i) of Section 12(c) of this Plan; provided, however, that the event
described in this Section 12(a) will not be deemed to be a Change in Control by
virtue of the ownership, or acquisition, of securities of the Company: (i) by
the Company, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or (iii) by any underwriter temporarily holding
securities pursuant to an offering of such securities;

 

(b)                                 the following individuals cease for any
reason to constitute a majority of the number of Directors then serving on the
Board: individuals who, on the Effective Date, constitute the Board and any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of Directors) whose
appointment or election by the Board or nomination for election by the
Stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Directors then still in office who either were Directors on the Effective
Date or whose appointment, election or nomination for election was previously so
approved or recommended (the “Incumbent Board”); provided, however, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened election contest (an “Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest;

 

(c)                                  there is consummated a merger,
consolidation, wind-up, reorganization or restructuring of the Company with or
into any other entity, or a similar event or series of such events, other than
(i) any such event or series of events which results in (A) the voting
securities of the Company outstanding immediately prior to such event or series
of events continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 51% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation and (B) the

 

13

--------------------------------------------------------------------------------



 

individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (ii) any such event or series of events effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
35% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(d)                                 the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (it being conclusively presumed that
any sale or disposition is a sale or disposition by the Company of all or
substantially all of its assets if the consummation of the sale or disposition
is contingent upon approval by the Stockholders unless the Board expressly
determines in writing that such approval is required solely by reason of any
relationship between the Company and any other Person or an affiliate of the
Company and any other Person), other than a sale or disposition by the Company
of all or substantially all of the Company’s assets to an entity (i) at least
51% of the combined voting power of the voting securities of which are owned by
Stockholders in substantially the same proportions as their ownership of the
Company immediately prior to such sale or disposition and (ii) the majority of
whose board of directors immediately following such sale or disposition consists
of individuals who comprise the Board immediately prior thereto.

 

Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any Person acquires beneficial ownership securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities as a result of the acquisition of securities of the
Company by the Company which reduces the number of securities of the Company
outstanding; provided that if after such acquisition by the Company such Person
becomes the beneficial owner of additional securities of the Company that
increases the percentage of combined voting power of the Company’s then
outstanding securities beneficially owned by such person, a Change in Control
will then occur.

 

13.  Detrimental Activity and Recapture Provisions.  Any Evidence of Award may
provide for the cancellation or forfeiture of an award or the forfeiture and
repayment to the Company of any gain related to an award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee from time to time, if a Participant, either
(a) during employment or other service with the Company or a Subsidiary, or
(b) within a specified period after termination of such employment or service,
engages in any detrimental activity. In addition, notwithstanding anything in
this Plan to the contrary, any Evidence of Award may also provide for the
cancellation or forfeiture of an award or the forfeiture and repayment to the
Company of any gain related to an award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be required by the
Committee or under Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities and Exchange Commission or any
national securities exchange or national securities association on which the
shares of Common Stock may be traded.

 

14.  Non U.S. Participants.  In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements

 

14

--------------------------------------------------------------------------------



 

to or amendments, restatements or alternative versions of this Plan (including,
without limitation, sub-plans) as it may consider necessary or appropriate for
such purposes, without thereby affecting the terms of this Plan as in effect for
any other purpose, and the secretary or other appropriate officer of the Company
may certify any such document as having been approved and adopted in the same
manner as this Plan. No such special terms, supplements, amendments or
restatements, however, will include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
Stockholders.

 

15.  Transferability.

 

(a)                                 Except as otherwise determined by the
Committee, no Restricted Stock Unit, Restricted Stock, Option Right,
Appreciation Right, Cash Incentive Award, Performance Share, Performance Unit,
award contemplated by Section 9 of this Plan or dividend equivalents paid with
respect to awards made under this Plan will be transferable by the Participant
except (i) if it is made by the Participant for no consideration to Immediate
Family Members or to a bona fide trust, partnership or other entity controlled
by and for the benefit of one or more Immediate Family Members (“Immediate
Family Members” mean the Participant’s spouse, children, stepchildren, parents,
stepparents, siblings (including half brothers and sisters), in-laws, and other
individuals who have a relationship to the Participant arising because of legal
adoption; however, no transfer may be made to the extent that transferability
would cause Form S-8 or any successor form thereto not to be able to register
shares of Common Stock related to an award) or (ii) by will or the laws of
descent and distribution. In no event will any such award granted under the Plan
be transferred for value. Except as otherwise determined by the Committee,
Option Rights and Appreciation Rights will be exercisable during the
Participant’s lifetime only by him or her or, in the event of the Participant’s
legal incapacity to do so, by his or her guardian or legal representative acting
on behalf of the Participant in a fiduciary capacity under state law or court
supervision.

 

(b)                                 The Committee may specify at the Date of
Grant that part or all of the shares of Common Stock that are (i) to be issued
or transferred by the Company upon the exercise of Option Rights or Appreciation
Rights, upon the termination of the Restriction Period applicable to Restricted
Stock Units or upon payment under any grant of Performance Shares or Performance
Units or (ii) no longer subject to the substantial risk of forfeiture and
restrictions on transfer referred to in Section 5 of this Plan, will be subject
to further restrictions on transfer.

 

16.  Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other Person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other Person make
arrangements satisfactory to the Company for payment of the balance of such
taxes or other amounts required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If a Participant’s benefit is to be received in the form of shares of
Common Stock, then, unless otherwise determined by the Committee, the Company
will withhold shares of Common Stock having a value equal to the amount required
to be withheld. Notwithstanding the foregoing, when a Participant is required to
pay the Company an amount required to be withheld under applicable income,
employment, tax or other laws, the Participant may elect, if permitted by the
Committee in its discretion, to satisfy the obligation, in whole or in part, by
having withheld, from the shares required to be delivered to the Participant,
shares of Common Stock having a value equal to the amount required to be
withheld or by delivering to the Company other shares of Common Stock held by
such Participant. The shares used for tax or other withholding will be valued at
an amount equal to the market value of such shares of Common Stock on the date
the benefit is to be included in Participant’s income. In no event will the
market value of the shares of Common Stock to be withheld and delivered pursuant
to this Section to satisfy applicable withholding taxes or other amounts in
connection with the

 

15

--------------------------------------------------------------------------------



 

benefit exceed the minimum amount required to be withheld, unless (i) an
additional amount can be withheld and not result in adverse accounting
consequences and (ii) is permitted by the Committee. Participants will also make
such arrangements as the Company may require for the payment of any withholding
tax or other obligation that may arise in connection with the disposition of
shares of Common Stock acquired upon the exercise of Option Rights.

 

17.  Compliance with Section 409A of the Code.

 

(a)                                 To the extent applicable, it is intended
that this Plan and any grants made hereunder comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Participants. With respect to
any award that constitutes nonqualified deferred compensation subject to
Section 409A of the Code, if the award includes a ‘series of installment
payments’ (within the meaning of Section 1.409A-2(b)(2)(iii) of the regulations
promulgated under the Code by the United States Treasury Department, as
amended), the Participant’s right to the series of installment payments will be
treated as a right to a series of separate payments and not as a right to a
single payment. This Plan and any grants made hereunder will be administered in
a manner consistent with this intent. Any reference in this Plan to Section 409A
of the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

 

(b)                                 Neither a Participant nor any of a
Participant’s creditors or beneficiaries will have the right to subject any
deferred compensation (within the meaning of Section 409A of the Code) payable
under this Plan and grants hereunder to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under this Plan and grants hereunder may not be reduced
by, or offset against, any amount owing by a Participant to the Company or any
of its Subsidiaries.

 

(c)                                  If, at the time of a Participant’s
separation from service (within the meaning of Section 409A of the Code),
(i) the Participant will be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (ii) the Company makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A of the Code in order to avoid taxes or penalties under Section 409A
of the Code, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it, without interest, on or about
the fifth business day of the seventh month after such separation from service.

 

(d)                                 Solely with respect to any award that
constitutes nonqualified deferred compensation subject to Section 409A of the
Code and that is payable on account of a Change in Control (including any
installments or stream of payments that are accelerated on account of a Change
in Control), a Change in Control shall occur only if such event also constitutes
a “change in the ownership,” “change in effective control,” and/or a “change in
the ownership of a substantial portion of assets” of the Company as those terms
are defined under Treasury Regulation §1.409A-3(i)(5), but only to the extent
necessary to establish a time and form of payment that complies with
Section 409A of the Code, without altering the definition of Change in Control
for any purpose in respect of such award.

 

(e)                                  Notwithstanding any provision of this Plan
and grants hereunder to the contrary, in light of the uncertainty with respect
to the proper application of Section 409A of the Code, the Company reserves the
right to make amendments to this Plan and grants hereunder as the

 

16

--------------------------------------------------------------------------------



 

Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a Participant will be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s account in
connection with this Plan and grants hereunder (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any of
its affiliates will have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes or penalties.

 

18.  Amendments.

 

(a)                                 The Board may at any time and from time to
time amend this Plan in whole or in part; provided, however, that if an
amendment to this Plan (i) would materially increase the benefits accruing to
Participants under this Plan, (ii) would materially increase the number of
securities which may be issued under this Plan, (iii) would materially modify
the requirements for participation in this Plan, or (iv) must otherwise be
approved by the Stockholders in order to comply with applicable law or the
rules of the New York Stock Exchange or, if the shares of Common Stock are not
traded on the New York Stock Exchange, the principal national securities
exchange upon which the shares of Common Stock are traded or quoted, then, such
amendment will be subject to Stockholder approval and will not be effective
unless and until such approval has been obtained.

 

(b)                                 Except in connection with a corporate
transaction or event described in Section 11 of this Plan or in connection with
a Change in Control, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding “underwater” Option
Rights or Appreciation Rights in exchange for cash, other awards or Option
Rights or Appreciation Rights with an Option Price or Base Price, as applicable,
that is less than the Option Price of the original Option Rights or Base Price
of the original Appreciation Rights, as applicable, without Stockholder
approval. This Section 18(b) is intended to prohibit the repricing of
“underwater” Option Rights and Appreciation Rights and will not be construed to
prohibit the adjustments provided for in Section 11 of this Plan.
Notwithstanding any provision of this Plan to the contrary, this
Section 18(b) may not be amended without approval by the Stockholders.

 

(c)                                  If permitted by Section 409A of the Code
and Section 162(m) of the Code, but subject to the paragraph that follows, and
including in the case of termination of employment by reason of death,
disability or retirement, or in the case of unforeseeable emergency or other
special circumstances or in the event of a Change in Control, to the extent a
Participant holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, or any
Restricted Stock Units as to which the Restriction Period has not been
completed, or any Cash Incentive Awards, Performance Shares or Performance Units
which have not been fully earned, or any other awards made pursuant to Section 9
subject to any vesting schedule or transfer restriction, or who holds shares of
Common Stock subject to any transfer restriction imposed pursuant to
Section 15(b) of this Plan, the Committee may, in its sole discretion,
accelerate the time at which such Option Right, Appreciation Right or other
award may be exercised or the time at which such substantial risk of forfeiture
or prohibition or restriction on transfer will lapse or the time when such
Restriction Period will end or the time at which such Cash Incentive Awards,
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such award, except in the case of a
Qualified Performance-Based Award where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code.

 

17

--------------------------------------------------------------------------------



 

(d)                                 Subject to Section 18(b) hereof, the
Committee may amend the terms of any award theretofore granted under this Plan
prospectively or retroactively, except in the case of a Qualified
Performance-Based Award (other than in connection with the Participant’s death
or disability, or a Change in Control) where such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code. In such case, the Committee will not make any modification of the
Management Objectives or the level or levels of achievement with respect to such
Qualified Performance-Based Award. Subject to Section 11 above, no such
amendment will impair the rights of any Participant without his or her consent.
The Board may, in its discretion, terminate this Plan at any time. Termination
of this Plan will not affect the rights of Participants or their successors
under any awards outstanding hereunder and not exercised in full on the date of
termination.

 

19.  Governing Law.  This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.

 

20.  Effective Date/Termination.  This Plan will be effective as of the
Effective Date. However, no grants will be made under this Plan prior to the
Pricing Date. No grant will be made under this Plan after the tenth anniversary
of the Effective Date, but all grants made on or prior to such date will
continue in effect thereafter subject to the terms thereof and of this Plan.

 

21.  Miscellaneous Provisions.

 

(a)                                 The Company will not be required to issue
any fractional shares of Common Stock pursuant to this Plan. The Committee may
provide for the elimination of fractions or for the settlement of fractions in
cash.

 

(b)                                 This Plan will not confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate such
Participant’s employment or other service at any time.

 

(c)                                  Except with respect to Section 21(e), to
the extent that any provision of this Plan would prevent any Option Right that
was intended to qualify as an Incentive Stock Option from qualifying as such,
that provision will be null and void with respect to such Option Right. Such
provision, however, will remain in effect for other Option Rights and there will
be no further effect on any provision of this Plan.

 

(d)                                 No award under this Plan may be exercised by
the holder thereof if such exercise, and the receipt of cash or stock
thereunder, would be, in the opinion of counsel selected by the Company,
contrary to law or the regulations of any duly constituted authority having
jurisdiction over this Plan.

 

(e)                                  Absence on leave approved by a duly
constituted officer of the Company or any of its Subsidiaries will not be
considered interruption or termination of service of any employee for any
purposes of this Plan or awards granted hereunder.

 

(f)                                   No Participant will have any rights as a
Stockholder with respect to any shares of Common Stock subject to awards granted
to him or her under this Plan prior to the date as of which he or she is
actually recorded as the holder of such shares upon the stock records of the
Company.

 

(g)                                  The Committee may condition the grant of
any award or combination of awards authorized under this Plan on the surrender
or deferral by the Participant of his or her right to receive a cash bonus or
other compensation otherwise payable by the Company or a Subsidiary to the
Participant.

 

18

--------------------------------------------------------------------------------



 

(h)                                 Except with respect to Option Rights and
Appreciation Rights, the Committee may permit Participants to elect to defer the
issuance of shares of Common Stock under the Plan pursuant to such rules,
procedures or programs as it may establish for purposes of this Plan and which
are intended to comply with the requirements of Section 409A of the Code. The
Committee also may provide that deferred issuances and settlements include the
payment or crediting of dividend equivalents or interest on the deferral
amounts.

 

(i)                                     If any provision of this Plan is or
becomes invalid or unenforceable in any jurisdiction, or would disqualify this
Plan or any award under any law deemed applicable by the Committee, such
provision will be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Committee, it will be stricken and
the remainder of this Plan will remain in full force and effect.

 

22.  Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Other Company.  Notwithstanding anything in this Plan to the contrary:

 

(a)                                 Awards may be granted under this Plan in
substitution for or in conversion of, or in connection with an assumption of,
restricted stock units, restricted stock, stock options, stock appreciation
rights, or other stock or stock-based awards held by awardees of an entity
engaging in a corporate acquisition or merger transaction with the Company or
any Subsidiary. Any conversion, substitution or assumption will be effective as
of the close of the merger or acquisition, and, to the extent applicable, will
be conducted in a manner that complies with Section 409A of the Code. The awards
so granted may reflect the original terms of the awards being assumed or
substituted or converted for and need not comply with other specific terms of
this Plan, and may account for shares of Common Stock substituted for the
securities covered by the original awards and the number of shares subject to
the original awards, as well as any exercise or purchase prices applicable to
the original awards, adjusted to account for differences in stock prices in
connection with the transaction.

 

(b)                                 In the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary merges has
shares available under a pre-existing plan previously approved by stockholders
and not adopted in contemplation of such acquisition or merger, the shares
available for grant pursuant to the terms of such plan (as adjusted, to the
extent appropriate, to reflect such acquisition or merger) may be used for
awards made after such acquisition or merger under the Plan; provided, however,
that awards using such available shares may not be made after the date awards or
grants could have been made under the terms of the pre-existing plan absent the
acquisition or merger, and may only be made to individuals who were not
employees or directors of the Company or any Subsidiary prior to such
acquisition or merger.

 

(c)                                  Any shares of Common Stock that are issued
or transferred by, or that are subject to any awards that are granted by, or
become obligations of, the Company under Sections 22(a) or 22(b) above will not
reduce the shares of Common Stock available for issuance or transfer under the
Plan or otherwise count against the limits contained in Section 3 of the Plan.
In addition, no shares of Common Stock subject to an award that is granted by,
or becomes an obligation, of the Company under Sections 22(a) or 22(b) above,
will be added to the aggregate limit contained in Section 3(a)(i) in the
following circumstances: (i) if such award is cancelled or forfeited, expires or
is settled for cash (in whole or in part), (ii) if such shares of Common Stock
are withheld by the Company, tendered or otherwise used in payment of the Option
Price of an Option or to satisfy a tax withholding obligation with respect to
any award or (iii) if such shares of Common Stock are not actually issued in
connection with the settlement of an Appreciation Right on the exercise thereof.

 

19

--------------------------------------------------------------------------------